Opinion issued June 30, 2005



 









In The
Court of Appeals
For The
First District of Texas
 

 
 
NO. 01-05-00450-CV
 __________
 
IN RE SHIRLEY MOORE YORK,
WIDOW OF BEN PRONCELL YORK, DECEASED, Relator
 
 

 
 
Petition for Writ of Mandamus
 

 
 
MEMORANDUM OPINION
          Shirley Moore York, widow of Ben Proncell York, Deceased, filed a petition
for writ of mandamus after the probate court denied her “Motion to Compel Margaret
Samuel To Comply with Prior Order of This Court.”
  The petition for writ of
mandamus is denied.
                                                             Per Curiam

Panel consists of Chief Justice Radack and Justices Jennings and Hanks.